Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin E. Doop on 04/19/2021.
The application has been amended as follows: 
Claim 1: A volatile dispenser for use in a volatile dispensing system, the volatile dispenser comprising: 
a blister comprising a cup-shaped structure having at least one sidewall perpendicular to a permeable membrane, a peripheral flange, and a bottom surface having a first portion and a second portion, wherein the first portion is more flexible than the second portion; 
the permeable membrane sealable to the peripheral flange and extending across the entire cup-shaped structure to form a sealed reservoir with the blister; and 
a volatile material contained within the sealed reservoir, 
wherein a diffusion of the volatile material through the permeable membrane generates a pressure differential inducing a movement of the first portion to perform at least one function ; and wherein only the first portion undergoes said movement as a result of the pressure differential.
Claim 23: A volatile dispenser for use in a volatile dispensing system, the volatile dispenser comprising: 
a blister comprising a cup-shaped structure formed from a single sheet
a permeable membrane sealable to the cup-shaped structure and configured to form a sealed reservoir with the blister; and 
a volatile material contained within the sealed reservoir, 
wherein a diffusion of the volatile material through the permeable membrane generates a pressure differential inducing a movement of the first portion to perform at least one function for the volatile dispensing system, the pressure differential being between the sealed reservoir and an ambient atmosphere; and wherein only the first portion undergoes said movement as a result of the pressure differential.
Note: These claim amendments overcome previous 112 rejections regarding the “single sheet of material”. By removing the “material” limitation, new matter and indefinite issues are overcome. Furthermore, the limitation of “wherein only the first portion undergoes said movement as a result of the pressure differential” does not include new matter, sine this is taken directly from paragraph 0042 of the originally filed specification. 

Allowable Subject Matter
Claims 1-3, 5-13 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 23, the prior art fails to teach a blister comprising a cup-shaped structure having a bottom surface having a first portion and a second portion, wherein the first portion is more flexible than the second portion; a permeable membrane sealable to cup-shaped to form a sealed reservoir with the blister; a volatile material contained within the sealed reservoir, wherein a diffusion of the volatile material through the permeable membrane generates a pressure differential inducing a movement of the first portion to perform at least one function for the volatile dispensing system, the pressure differential being between the sealed reservoir and an ambient atmosphere; and wherein only the first portion undergoes said movement as a result of the pressure differential.
Related prior art, like Bourque (WO 2015/116934), teach a similar cup-shaped blister (10) that undergoes a movement (as seen in Fig 3B). However, the whole cup-shaped structure is configured to undergoes a movement when diffusion occurs (as seen in fig 3b, the top and bottom portion of the blister get compressed). This blister is configured to undergo such movement when it is placed in device 110, as seen in Figs 10 and 11).  It would not be obvious to modify the device of Bourque so that only the first portion of the bottom surface undergoes a movement, since in order to do that a significant change in the structure and materials of blister would need to be made. Furthermore, this modification would go against the intended 
Other related prior art like, Majerowski (U.S. 2004/0262166) and Olchovy et al (U.S. 2014/0209700), teach a cup-shaped blister having a flexible portion. However, in this devices the flexible portion is the permeable membrane that sits on top of the cup-shaped blister. They do not disclose a first portion of the bottom surface being flexible and performing the claimed function. It would not be obvious to modify these references because in order to accomplish movement of only a portion of the bottom surface, a significant change in the structure of the permeable member, along with the cup-shape structure, would need to be made. Furthermore, since the claimed matter is not taught in the prior art, the modification would be considered hindsight rationale. 
Examiner asserts that the prior art fails to teach the claimed apparatus. All other pending claims are allowed for further limiting claims 1 or 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752